DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: amendment filed on 12/28/2020 to application filed on 06/18/2019 which has foreign priority filed on 12/20/2016.
Claims 1, 3-4, 8-11, 15 are pending claims.  Claims 1 and 9 are independent claims.
All rejections and objections in the previous office action not set forth below have been withdrawn.
                                                                                                                                                                                                Claim Objections
Claims 10-11 and 15 are objected to because of the following informalities:  
Claims 10-11 and 15, which are dependent on claim 9. These claims recite “The recording medium…” in theirs preamble.  However, “The recording medium…” in claims 10-11 and 15 should be changed to “The non-transitory computer readable recording medium…” for consistent with independent claim 9.   Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 8-11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Satterfield et al., US 7,472,357 in view of Isa, US 20060036584.
Regarding independent claim 1, Satterfield teaches an electronic device comprising: 
a display; a memory; and at least one processor configured to (Satterfield, fig.2):
control the display to display content, based on a first user input, select a first part of the content, in response to selecting the first part of the content, control the display to display an object indicating a plurality of colors (Satterfield, figures 3-4; col.6, lines 33-51; selecting a first item to display colors for selection),
based on a second user input on the object, select a first color among the plurality of colors in a state in which the first part of the content is selected (Satterfield, figures 3-4; col.6, lines 33-51; selecting a first color to apply to the first item),
store the first part  of the content in a first folder corresponding to the first color among a plurality of folders of the memory (Satterfield, fig.3, col.2, lines 47-55; col.5, lines 38-45; storing the first item with the first color in a folder), and

However, Satterfield does not teach wherein the plurality of folders respectively correspond to the plurality of colors, and a background color of the first folder is the first color.
	Isa teaches the plurality of folders respectively correspond to the plurality of colors, and a background color of the first folder is the first color (Isa, fig.6, [0062]; user changes folders’ color).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Isa’s teaching and Satterfield’s teaching to include plurality of folders respectively correspond to the plurality of colors, and a background color of the first folder is the first color, since the combination would have facilitated the user to organize and find folders based on colors as Isa disclosed.
Regarding claim 3, which is dependent on claim 1, Satterfield teaches wherein the at least one processor is further configured to: receive search information regarding the first part of the content from an external server, and store the search information with the first part of the content in the first folder (Satterfield, figures 7-8; col.8, line 26 – col.9, line 16; searching and displaying items with specified color flag in particular folder).
	Regarding claim 4, which is dependent on claim 3, Satterfield teaches wherein the processor is further configured to: extract a keyword from the stored first part of the content, and search for the information through a web server by using the extracted keyword (Satterfield, figures 7-8; col.8, line 26 – col.9, line 16; searching and displaying items with specified color flag in particular folder). 
Regarding claim 8, which is dependent on claim 1, Satterfield teaches wherein the at least one processor is further configured to: based on a third user input, select a second part of the content, the second part being different from the first part of the content (Satterfield, figures 3-4; col.6, lines 33-51; selecting a second item to display colors for selection),
based on a fourth user input, select a second color among the plurality of colors in a state in which the second part of the content is selected, the second color being different from the first color (Satterfield, figures 3-4; col.6, lines 33-51; selecting a second color to apply to the second item), and
store the second part of the content in a second folder corresponding to the second color among the plurality of folders (Satterfield, fig.3, col.2, lines 47-55; col.5, lines 38-45; storing the first item with the first color in a folder).
Isa teaches second folder corresponding to the second color among the plurality of folders (Isa, fig.6, [0062]; user changes folders’ color).  The same rationale of claim 1 is incorporated herein.
Claims 9-11 and 15 are for a non-transitory computer-readable recording medium having a program recorded therein, the program comprising commands which when executed the at least one processor to perform claims 1, 3-4 and 8 respectively and are rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 8-11, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO 892 for more detail).
Andrew et al., US 5371844, fig. 5b teaches user can change folder color
Golovchinsky et al., US 20040078757 searching annotation based on annotaiton’s color 
Madduri, US 6567830 teaches marking file with particular color

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THU V HUYNH/Primary Examiner, Art Unit 2177